Citation Nr: 9913790	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  94-00 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant








INTRODUCTION


The appellant served on active duty from 1982 to 1986 and 
from 1989 to 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).  The appellant appeared at a hearing before the 
undersigned Member of the Board in April 1999.  At his 
hearing, the appellant requested that the portion of his 
appeal concerning the issues of entitlement to service 
connection for a cardiac disorder and for an increased rating 
for the residuals of fracture of the right little finger be 
withdrawn from further appellate consideration.


REMAND


The appellant contends that he suffers from a back disability 
as a result of injuries during active service

The Board has a duty to assist the appellant in the 
development of facts pertinent to his claim.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.159 (1998).  This duty to 
assist involves obtaining relevant medical reports and 
examinations where indicated by the facts and circumstances 
of the individual case.  See Abernathy v. Principi, 3 Vet. 
App. 461 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Entries recorded in the service medical records reflect that 
the appellant was seen and treated on several occasions for 
complaints of back pain.  It does not appear that he has been 
afforded a VA disability compensation examination to 
determine the 


origin of his claimed back disorder and its possible 
relationship to the inservice complaints.  Furthermore, 
during the personal hearing the appellant offered testimony 
to the effect that there are some medical records which 
appear to be missing from the claims folder.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:

1.  The appellant should be asked to 
provide a list of all medical treatment, 
including private and VA that he has 
received for the claimed back disorder 
during service and since his final 
separation from service.  The RO should 
then obtain all records from the sources 
reported by the appellant that are not 
already in the claims file.  Any records 
obtained should be made part of the 
claims folder.  If private treatment is 
reported and those records are not 
obtained, the appellant and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  The appellant should 
submit any relevant clinical records or 
service medical records that he may have 
in his possession.  38 C.F.R. § 3.159 
(1998).

2.  The RO should also make sure that all 
the records of any VA treatment afforded 
to the appellant are obtained and 
associated with the claims folder.

3.  Following the above development, the 
RO should make arrangements for the 
appellant to undergo a VA medical 
examination limited to determine the 
nature and etiology of any ascertainable 
back disorder.  All testing 


deemed necessary by the examiner should 
be conducted.  The examiner must review 
the entire record, including the service 
medical records and render a specific 
medical opinions on the following 
questions: (1) whether there is a 
reasonable probability that any current 
back pathology is related to the symptoms 
the appellant exhibited while in service; 
(2) whether there is medical evidence 
establishing the presence of back 
pathology during the first year after his 
final separation from service; (3) 
whether the appellant's back disorder is 
attributable to trauma, the aging 
process, or any other factors; and (4) 
based on all the medical records on file 
what is the approximate date of onset of 
any current back pathology.  If there is 
no medical possibility of a relationship 
between the back symptoms in service and 
any current back disorder, the physician 
should clearly and unequivocally indicate 
so.  The examiner should provide a 
comprehensive report including complete 
rationale for all conclusions reached.  
The entire claims folder and a copy of 
this remand should be made available to, 
and reviewed by the examiner prior to the 
examination.

4.  Thereafter, the RO should review the 
claims folder and ensure that the 
examination report is complete and in 
compliance with the above directives.  If 
the report is deficient in any manner, it 
must be returned to the examining 
physician for correction. Stegall v. 
West, 11 Vet.App. 268 (1998)
  
5.  After completion of the foregoing, 
the RO should review and readjudicate 
issue of service connection for the 
claimed back disorder with consideration 
of all the evidence of record.  The RO 
should consider carefully and with 
heighten mindfulness the benefit of the 
doubt rule.  38 U.S.C.A. § 5107(b).  If 
the evidence is not in equipoise the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).

6.  The appellant is hereby informed that 
he may furnish additional evidence and/or 
argument to the RO while the case is in 
remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109, 112 (1995); and 
Kutscherousky v. West, No. 98-2267 (U.S. 
Vet. App. May 4, 1999).  The appellant is 
further advised that he should assist the 
RO, to the extent possible, in the 
development of his claim, and that 
failure to cooperate may result in an 
adverse decision.  Wood v. Derwinski, 1 
Vet.App. 191, 193 (1991).


After the development requested above is completed to the 
extent possible, the RO should again review the record.  If 
the decision remains adverse, the appellant and his 
representative should be furnished a supplemental statement 
of the case, and afforded a reasonable period of time within 
which to respond thereto.  Thereafter, the case should be 
returned to the Board for appellate consideration, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









